DETAILED ACTION
Status of the Application
	Claims 29, 32-33, 35, 37-39 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claim 29  and cancellation of claim 30, as submitted in a communication filed on 7/18/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2022, 4/25/2022 and 3/7/2022 are  acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a method for targeting a nucleic acid by contacting the target nucleic acid with a complex that comprises a Cas9 protein and a guide RNA,  the Examiner has found no teaching or suggestion in the prior art directed to a method for targeting a nucleic acid by contacting the target nucleic acid with a complex that comprises the polypeptide of SEQ ID NO: 1 and a guide RNA.  As indicated in prior Office actions, Zhang et al. (US Patent No. 9790490, filed on 12/18/2015, earliest priority claim 6/18/2015; cited in the IDS) disclose and claim a method of modifying a locus of interest having a target nucleic acid in a eukaryotic cell, wherein said method requires delivering a system, wherein said system comprises a Cpf1 protein and a guide polynucleotide, wherein the Cpf1 protein and the guide polynucleotide form a complex, wherein the guide polynucleotide hybridizes to the target nucleic acid, whereby modification of the target nucleic acid occurs.  The polypeptide of SEQ ID NO: 1 of the instant application and the Cpf1 protein of Zhang et al., which is the species of the genus of Cpf1 proteins of the invention of Zhang et al., differ by one substitution at position 999 of SEQ ID NO: 1  (Y999H).  See alignment previously provided. The polypeptide of SEQ ID NO: 1 of the instant application was first disclosed in United Kingdom 1506509.7 filed on 4/16/2015.  Therefore, claims 29, 32-33, 35, 37-39,  directed to an in vitro method for targeting a nucleic acid, wherein said method comprises contacting a composition comprising the target nucleic acid with a CRISPR complex that comprises (a) a Cpf1 polypeptide that has nuclease activity and comprises an amino acid sequence at least 98% identical to SEQ ID NO: 1, and (b) an engineered guide RNA capable of directing sequence specific binding of the complex to the target nucleic acid, are allowable over the prior art of record.   

Conclusion
Claims 29, 32-33, 35, 37-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 26, 2022